10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT C()URT
CENTRAL DISTRICT OF CALIFORNIA

ANGELICA RUELAS,

Plaintiff,
v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

Defendant.

 

 

 

 

In accordance With the Memorandum Decision and Order Reversing Decision

of the Commissioner and Remanding for Further Administrative Proceedings filed

herewith,

IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social

Security is reversed and this matter is remanded for further administrative

Case NO. 2118-cV-02395-MAA

JUDGMENT

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

DATED: Aprii ji, 2019

MARIA A. A 4
UNITED STA[]?ES MAGISTRATE JUDGE

7%1%?"¢“
LMEKO

 

